Citation Nr: 1641279	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  11-07 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a multiple joint-related disorder, including rheumatoid arthritis, polyarthritis, and systemic lupus erythematosus (SLE).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1977 to January 1980 and from February 1984 to November 2000.  He also had a period of service in the Naval Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board remanded the case for further development in July 2014.  The case has since been returned to the Board for appellate review.

In April 2015, subsequent to the April 2015 Supplement Statement of the Case, the Veteran's representative submitted a waiver of additional evidence regarding the Veteran's appeal.  Thus, allowing the Board's initial review of new evidence submitted by the Veteran.  38 C.F.R. § 20.1304

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  



FINDING OF FACT

The Veteran's current multiple joint-related disorder is at least as likely as not related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a multiple joint-related disorder has been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.
Law and Analysis

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Further, where a veteran has arthritis and complains of pain on motion, he may be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  In that regard, the U.S. Court of Appeals for Veterans Claims noted in Sowers v. McDonald, that "§ 4.59 seeks to provide a claimant with at least the minimum compensable rating for his painful joint."  27 Vet.App. 472, 478 (2016).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his polyarthritis is related to his service.  Specifically, as discussed below, the Veteran has asserted that his arthritis began within a year of separation from service.

In this case, the Veteran's service treatment records are silent as to any complaints or findings of polyarthritis.  Nevertheless, the Veteran has consistently stated that his arthritis began within a year of him leaving service and has continued since then.  Indeed, the Veteran stated that he started having joint pain since 2001 that has increased in severity.  See September 2014 VA examination.  Further, the Veteran's private doctor noted that the Veteran has longstanding polyarthritis that initially presented in approximately 2001, within one year of his separation from service.  See July 2012 private medical record.  The Board finds that the Veteran has competently and credibly reported a continuity of symptomatology of polyarthritis within a year of service, and accords the Veteran's statements significant probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir.1997) (it is the "duty [of] the Board to analyze the credibility and probative value of evidence"); Owens v. Brown, 7 Vet.App. 429, 433 (1995) (it is the province of the Board to weigh and assess the evidence of record).

The Veteran was afforded a VA examination in September 2014.  At that examination, the examiner concluded that the Veteran does not have SLE or rheumatoid arthritis.  The examiner noted that, the Veteran was being treated by a rheumatologist for positive antinuclear antibody (ANA) without evidence for connective tissue disease.  The examiner provided an addendum opinion in March 2015 wherein he stated that the Veteran's stiff hands, right knee pain, and foot pain are not SLE or systemic inflammatory arthritis.  The following day, the examiner provided another addendum opinion, stating that the Veteran does not have a multiple joint related disability.  However, the examiner did not address the Veteran's previous diagnoses of inflammatory polyarthritis.  Specifically, the Veteran has a July 2012 diagnosis of undifferentiated connective tissue disease, with clear inflammatory polyarthritis with grossly abnormal ANA.  See July 2012 private medical record.  Additionally, the Veteran's July 2013 VA treatment record shows that he has a diagnosis of mild polyarthritis.  The Board notes that the examiner did not provide an etiology opinion, as he determined that there was no diagnosis.  As such, the Board finds the September 2014 VA examination and the March 2015 addendum opinions are of limited probative value.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  As noted above, arthritis is a chronic disease under 38 C.F.R. § 3.309.  The Veteran has competently and credibly indicated, and the evidence of record supports a finding, that his arthritis began, to a compensable degree, within a year of service and that he has had continuity of symptomatology, which links his current arthritis to service.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a multiple joint-related disorder, to include polyarthritis is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service Connection for a multiple joint-related disorder is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


